Citation Nr: 9900090	
Decision Date: 01/05/99    Archive Date: 01/12/99

DOCKET NO.  97-26 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel



REMAND

The veteran served on active duty from July 1976 to July 
1995.  This matter comes before the Board of Veterans 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran contends that he 
incurred diabetes while he was on active duty in the Navy.  
He stated that he has high glucose and triglyceride with 
glucose intolerance and that his physician is presently 
monitoring his diabetes.

A VA examination was conducted in June 1997, which noted that 
the veteran was being treated at the VA outpatient clinic for 
mild non-insulin dependent diabetes mellitus.  The veteran 
stated he had been given a modified sodium, low cholesterol, 
diabetic diet to follow.  When the VA is put on notice prior 
to the issuance of a final decision of the possible existence 
of certain records and their relevance, the Board must seek 
to obtain those records before proceeding with the appeal.  
Murincsak v. Derwinski, 2 Vet.App. 363, 370 (1992).  These 
records, as well as any other pertinent medical records, 
should be obtained and considered by the RO prior to 
appellate review.  Additionally, although the examiner 
commented that the veteran was receiving current treatment 
for diabetes mellitus at the VA outpatient clinic, the 
examiner only reported a history of non-insulin dependent 
diabetes mellitus.  As such, the Board concludes that an 
additional VA examination and a medical opinion would provide 
a record upon which a fair, equitable, and procedurally 
correct decision on the claim for entitlement to service 
connection for diabetes mellitus can be made.  
38 C.F.R. §§ 3.326, 3.327 (1998).

Accordingly, this issue is remanded to the RO for the 
following actions:

1.  All pertinent VA and private medical 
treatment records subsequent to July 
1995, not already associated with the 
claims file, should be obtained and 
associated with the claims file.

2.  The veteran should be afforded a VA 
examination to determine the presence of 
diabetes mellitus.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The claims file must be 
made available to the examiner prior to 
the examination to facilitate a thorough, 
longitudinal review of the evidence.  The 
examination report should reflect that 
such a review was conducted.  The 
examiner should determine whether the 
veteran has diabetes mellitus and if so, 
whether it is related to the inservice 
symptomatology and findings. 

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1998).

4.  The RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include all test reports, special 
studies, or fully detailed descriptions 
of all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2 
(1998).  If the [examination] report 
does not contain sufficient detail it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.  Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

5.  Thereafter, if the issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The United 
States Court of Veterans Appeals (Court) has stated that 
compliance by the RO is neither optional nor discretionary.  
Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).   This 
claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board 
or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  No action is required by the veteran until he 
receives further notice; however, he may present additional 
evidence or argument while the case is in remand status at 
the RO.  Cf. Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992). 



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals

	Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).

- 2 -
